32 N.J. 460 (1960)
161 A.2d 247
MURRAY MARCUS, PETITIONER-APPELLANT,
v.
EASTERN AGRICULTURAL ASSOCIATION, INC., RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 23, 1960.
Decided June 6, 1960.
Mr. William E. O'Connor, Jr., argued the cause for the appellant (Mr. Henry L. Gertner, attorney).
Mr. Brian D. Conlan argued the cause for the respondent (Messrs. Gurry and Conlan, attorneys).
PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion of Judge Conford in the court below.
Mr. Justice HALL votes to affirm the judgment for the reasons expressed in the majority opinion of Judge Mintz.
For reversal  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR and SCHETTINO  6.
For affirmance  Justice HALL  1.